Citation Nr: 0935011	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  09-23 066	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1981 decision of the Board, which denied 
service connection for an acquired psychiatric disorder, 
should be revised or reserved on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a March 1981 decision of the Board, which denied 
service connection for residuals of a back injury, should be 
revised or reserved on the grounds of CUE.

3.  Whether a March 1981 decision of the Board, which denied 
an increased rating for residuals of a right thigh shell 
fragment wound, should be revised or reserved on the grounds 
of CUE.

4.  Whether a March 1981 decision of the Board, which denied 
an increased rating for residuals of a right saphenous nerve 
injury, should be revised or reserved on the grounds of CUE.

(The issues of service connection for bilateral hearing loss, 
tinnitus, athlete's foot, hypertension to include under 38 
U.S.C.A. § 1151, prostatitis under 38 U.S.C.A. § 1151, 
alcohol abuse as secondary to posttraumatic stress disorder 
(PTSD); whether new and material evidence has been received 
to reopen claims for service connection for a low back 
disability and a stomach disability; restoration of the 100 
percent rating for PTSD or propriety of the reduction of the 
100 percent rating for PTSD to noncompensable; an increased 
rating for residuals of a fragment wound to Muscle Group XIV 
of the right thigh; entitlement to total disability based on 
individual unemployability (TDIU); and whether new and 
material evidence has been received to reopen a claim for an 
earlier effective date for service connection for PTSD will 
be the subject of a separate decision under a different 
docket number.)


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to August 
1971.  The Veteran is the moving party.

This matter comes before the Board on the Veteran's motion 
alleging CUE in a March 1981 Board decision which denied 
service connection for an acquired psychiatric disorder and 
residuals of a back injury and increased ratings for 
residuals of a right thigh shell fragment wound and residuals 
of a right saphenous nerve injury. 

FINDINGS OF FACT

1.  In a decision dated in May 2003, the Board denied the 
Veteran's motion alleging CUE in a March 1981 Board decision, 
which denied entitlement to service connection for an 
acquired psychiatric disorder.

2.  By way of subsequent dated letters, the Veteran filed 
another motion alleging CUE in the same March 1981 Board 
decision, on the same issue of entitlement to service 
connection for an acquired psychiatric disorder.

3.  In a decision dated in May 2003, the Board denied the 
Veteran's motion alleging CUE in a March 1981 Board decision, 
which denied entitlement to service connection for residuals 
of a back injury.

4.  By way of subsequent dated letters, the Veteran filed 
another motion alleging CUE in the same March 1981 Board 
decision, on the same issue of entitlement to service 
connection for residuals of a back injury.

5.  In a decision dated in May 2003, the Board denied the 
Veteran's motion alleging CUE in a March 1981 Board decision, 
which denied entitlement to an increased rating for residuals 
of a right thigh shell fragment wound.

6.  By way of subsequent dated letters, the Veteran filed 
another motion alleging CUE in the same March 1981 Board 
decision, on the same issue of entitlement to an increased 
rating for residuals of a right thigh shell fragment wound.

7.  In a decision dated in May 2003, the Board denied the 
Veteran's motion alleging CUE in a March 1981 Board decision, 
which denied entitlement to an increased rating for residuals 
of a right saphenous nerve injury.

8.  By way of subsequent dated letters, the Veteran filed 
another motion alleging CUE in the same March 1981 Board 
decision, on the same issue of entitlement to an increased 
rating for residuals of a right saphenous nerve injury.


CONCLUSIONS OF LAW

1.  The motion alleging CUE in a March 1981 Board decision 
which denied service connection for an acquired psychiatric 
disorder is dismissed with prejudice.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1401(a), 20.1409(c) (2008).

2.  The motion alleging CUE in a March 1981 Board decision 
which denied service connection for residuals of a back 
injury is dismissed with prejudice.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1401(a), 20.1409(c) (2008).

3.  The motion alleging CUE in a March 1981 Board decision 
which an increased rating for residuals of a right thigh 
shell fragment wound is dismissed with prejudice.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1401(a), 
20.1409(c) (2008).

4.  The motion alleging CUE in a March 1981 Board decision 
which denied entitlement to an increased rating for residuals 
of a right saphenous nerve injury is dismissed with 
prejudice.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1401(a), 20.1409(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1981 decision, the Board denied the Veteran's 
claims for service connection for an acquired psychiatric 
disorder and residuals of a back injury and increased ratings 
for residuals of a right thigh shell fragment wound and 
residuals of a right saphenous nerve injury.

A final decision by the Board may be revised or reversed on 
the grounds of CUE.  38 U.S.C.A. § 7111(a).  In a decision 
dated in May 2003, the Board denied the Veteran's motion 
alleging CUE in the March 1981 Board decision as to each of 
the four claims adjudicated in the March 1981 Board decision.  
The Board also addressed, at this time, whether the March 
1981 decision contained CUE in that it did not address a 
claim of entitlement to service connection for a stomach 
disorder.  As explained in more detail below, the May 2003 
Board decision found that March 1981 Board did not contain 
CUE as to the four issues listed in the March 1981 Board 
decision and that the alleged failure to address the claim 
for service connection for a stomach disorder also did not 
constitute CUE.

In subsequent letters, to include a September 2006 letter, 
the Veteran again asserted that the March 1981 Board decision 
contained errors.  In this regard, the Board notes that the 
Veteran currently asserts that the September 2006 letter is 
the genesis of the current CUE claims.  The Board is 
cognizant, however, that the Veteran wrote in the September 
2006 letter that he was filing a motion for reconsideration.  
This motion was addressed by the Board in a November 2007 
document.  In subsequent letters, the Veteran reasserts that 
he is also again claiming CUE in the March 1981 decision.  
The Board sent a July 2009 letter noting a May 2009 document 
as a motion to revise the March 1981 decision based on CUE.  
It is clear from the reading of these letters that the 
Veteran is again alleging CUE against all denials contained 
in the March 1981 decision.  The Board notes that the Veteran 
reasserts the issue of the stomach condition and contends 
that the March 1981 decision contained CUE in that the Board 
failed to develop a claim for unemployability, referencing 38 
C.F.R. § 4.16 regarding TDIU.

38 C.F.R. § 20.1409(c) provides as follows:  Once there is a 
final decision on a motion under this subpart relating to a 
prior Board decision on an issue, that prior Board decision 
on that issue is no longer subject to revision on the grounds 
of clear and unmistakable error.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.

In Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) explicitly found that Rule 
1409(c) "prevents a claimant from refiling a CUE claim on a 
particular issue in a Board decision when there already has 
been a final decision on the merits on a CUE claim relating 
to that issue, as required by 38 U.S.C.A. § 7111(e)."  DAV, 
at 702.  In upholding this interpretation, the Federal 
Circuit went on to state: "[o]nce a claimant obtains a final 
decision on a CUE claim regarding a particular issue, that 
claimant should not be allowed to present the same challenge 
again, especially since a CUE claim is, itself, a collateral 
attack on an otherwise final prior Board decision."  Id.

"Issue" is defined as "a matter upon which the Board made a 
final decision (other than a decision under this subpart)."  
See  38 C.F.R. § 20.1401(a).  A "final decision" is one 
which was "appealable under Chapter 72 of title 38, United 
States Code, or which would have been so appealable if such 
provision had been in effect at the time of the decision."  
Id.  

The Veteran is precluded, by law, from again claiming that 
the March 1981 Board decision was clearly and unmistakably 
erroneous with respect to the four issues decided in that 
decision.  Regarding the assertion that the March 1981 
decision contained CUE in that the Board did not develop non-
listed claims for TDIU and a stomach disorder, as these 
claims were not in appellate status there can be no CUE as to 
these claims.  The four claims then in appellate status are 
listed on the Title page.

Once there is a final decision on a CUE motion concerning a 
prior Board decision on an issue, that prior Board decision 
on that issue, defined as appealable matter, can no longer be 
challenged on the grounds of CUE even though the arguments 
are different from the original motion.  The May 2003 Board 
decision addressed whether there was CUE as to each of these 
four claims then in appellate status and found that there was 
no CUE.  The Veteran's current CUE motion is therefore, 
dismissed with prejudice. 38 C.F.R. § 20.1409(c).

The VA's duties to notify and assist are not applicable to 
the moving party's allegations of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).












ORDER

The motion to revise or reverse the March 1981 Board 
decision, which denied service connection for an acquired 
psychiatric disorder, on the grounds of CUE, is dismissed 
with prejudice.

The motion to revise or reverse the March 1981 Board 
decision, which denied service connection for residuals of a 
back injury, on the grounds of CUE, is dismissed with 
prejudice.

The motion to revise or reverse the March 1981 Board 
decision, which denied an increased rating for residuals of a 
right thigh shell fragment wound, on the grounds of CUE, is 
dismissed with prejudice.

The motion to revise or reverse the March 1981 Board 
decision, which denied an increased rating for residuals of a 
right saphenous nerve injury, on the grounds of CUE, is 
dismissed with prejudice. 




	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



